            Case 19-30964        Doc 39      Filed 04/22/21 Entered 04/22/21 08:48:15             Desc Main
                                               Document     Page 1 of 2



                                          United States Bankruptcy Court
                                            Northern District of Illinois
                                                    Eastern



           IN RE:                                               Case No. 19-30964
                     Odell R Lewis




                                 Debtor(s)


                 In accordance with Federal Rule of Bankruptcy Procedure 3004, you are notified that the
              Debtor has submitted a Proof of Claim for you in the amount of  24331.24 , Claim# 13      .


                                                       Claimant

                                                Name            Navient Solutions, LLC. on behalf of
                                                Address         Department of Education Loan Services
                                                City, State Zip PO BOX 9635
                                                                Wilkes-Barre, PA 18773-9635




                 April 22, 2021
           Date: @@@@@@@@@@@@@@@@@@


                                                                        Jeffrey P. Allsteadt, Clerk




                                                                     ___________________________
                                                                     Rosario Ruiz
                                                                     Deputy Clerk




8SGDWHG62
  Case 19-30964       Doc 39      Filed 04/22/21 Entered 04/22/21 08:48:15          Desc Main
                                    Document     Page 2 of 2



                                United States Bankruptcy Court
                                  Northern District of Illinois
                                         Eastern

IN RE:                                                Case No. 19-30964

Odell R Lewis

                      Debtor(s)


                                        Certificate of Mailing

The undersigned deputy clerk of the United States Bankruptcy Court for this district hereby
certifies that a copy of the attached document was mailed on the date entered below to the parties
listed.


Creditor Name & Address:
Navient Solutions, LLC. on behalf of
Department of Education Loan Services
PO BOX 9635
Wilkes-Barre, PA 18773-9635
Debtor Name & Address:
Odell R Lewis
3434 W 76th Place
Chicago, IL 60652




The following parties received electronic notification
Attorney for Debtor Name:
Attorney for Debtor Name
David H:Cutler
                            &
AddressName:
Trustee
Trustee Name & Address:
M.O. Marshall
Date:


Date:    April 22, 2021                                    Rosario Ruiz
                                                           _____________________________
                                                                 'HSXW\&OHUN
